|N THE UN|TED STATES D|STR|CT COURT
FOR THE MlDDLE D|STR|CT OF PENNSYLVAN|A

DAV|D F. CANAS-FLORES, : Civi| No. 3:17-cv-1603
Petitioner § (Judge Mariani)
v.
WARDEN CRA|G A. LOWE,
Respondent
ORDER
AND NOW, this May of October, 2018, upon consideration of the petition
for writ of habeas corpus, and for the reasons set forth in the Court’s Memorandum of the
same date, |T |S HEREBY ORDERED THAT:
1. The petition for writ of habeas corpus, (Doc. 1), is D|SM|SSED as moot.

2. The C|erk of Court is directed to CLOSE this case.

@rw

%berfiiLi/l ng§/ry
United States is rtict Judge

